Citation Nr: 1331029	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  12-22 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for the service-connected hypertension with arteriosclerosis, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for the service-connected paresthesia of the right mandibular nerve, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for the service-connected missing right side of mandible and teeth numbers 27 to 31 due to surgical resection, previously evaluated as recurrent right mandible cysts status post hemimandibulectomy with bone graft (also claimed as missing teeth), currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for the service-connected residuals of umbilical hernia repair (scar), currently rated noncompensable.

5.  Entitlement to an increased evaluation for the service-connected herpes zoster, currently rated noncompensable.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1943 to May 1946 and from February 1949 to February 1958.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the RO in Cleveland, Ohio.  Jurisdiction presently rests with the RO in Columbia, South Carolina.  

The Veteran testified at hearing from the RO before the undersigned at a Board hearing via videoconference technology in August 2013.  The transcript of the hearing is of record.

A review of the Virtual VA paperless claims processing system reveals documents that are pertinent to the present appeal, to include the Board hearing transcript and pertinent VA treatment records.  There are no pertinent document in the Veterans Benefits Management System (VBMS).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds that further evidentiary development is necessary at this juncture.

The Veterans Claims Assistance Act of 2000 (VCAA), specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).

With respect to all of the five issues pertaining to his appeal, the Veteran contends that each of his service-connected disabilities have worsened, and that a higher rating is warranted for each disability.  The last VA examination evaluating his service-connected disabilities was performed in September 2010.  

Specifically, the Veteran testified that his blood pressure had worsened since his last examination in 2010.  With respect to his issues affecting the mandible, he stated that he was extremely limited in how far he could open his jaw and that the strength and function of his jaw had been affected since two fairly recent partials were provided by VA (2010, 2011).  

With respect to the residuals of his hernia, the Veteran indicated that the site of the surgical procedure (scar) was currently painful, raw and inflamed (sometimes for one-month duration, and maybe two to three times per year), and that he received salve/ointment treatment for it.  

With respect to the outbreak of his herpes zoster, the Veteran testified that he experiences painful outbreaks on his thighs and around his waist mostly in the summer.  The outbreaks were in the form of little bumps and blisters.  He tried topical treatment and pain medication to treat his outbreaks.  

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").

As such, the Board must remand and order a new VA examination to obtain current findings that accurately detail the current nature and severity of each of these five service-connected disabilities.

Furthermore, although the Board recognizes that we have an extensive record of VA treatment records on file, we still have a duty to obtain any recent/outstanding VA treatment records.  38 U.S.C.A. § 5103A(b)(1).

As the Veteran mentioned during his Board hearing that he has received private treatment for his service-connected disabilities from Dr. Thomas Downder, the RO/AMC should attempt to obtain any such relevant records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should take all indicated action to obtain copies of any and all outstanding treatment records from the VA Healthcare System showing treatment of any of these service-connected disabilities relevant to this appeal.

2.  The RO should take appropriate steps to contact the Veteran in order to have him identify any non-VA medical treatment rendered for any of his service-connected disabilities pertinent to this appeal, to include any relevant private treatment records from Dr. Thomas Downder, as mentioned in the August 2013 Board hearing.  Please note that the Veteran stated that he gave copies of such medical records from Dr. Downder to his VA providers in Charleston, South Carolina.

The request letter should request sufficient information to identify the health care providers, and if necessary, signed authorizations, to enable VA to obtain any copies of any additional evidence. 

If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO should request legible copies of all pertinent clinical records that have not been previously obtained and incorporate them into the claims file. 

The letter should invite the Veteran to submit any other lay or medical evidence in support of the claims.

3.  The RO then should have the Veteran scheduled for VA examination to determine the current extent and severity of his service-connected disabilities- hypertension, paresthesia of the right mandibular nerve, missing teeth, hernia scar, and herpes zoster.

The claims folder should be made available to the examiner for review.  All indicated testing should be performed as relevant to each condition, and detailed examination findings should be reported.  The examiner should elicit from the Veteran and record a complete medical history.

Specifically, the VA examiner should address the following questions in his or her report as it corresponds to each disability.

*Does the Veteran have diastolic pressure predominantly 120mm or more?

*Is the Veteran's hernia scar unstable, meaning, is there frequent loss of covering of skin over the scar?  Is the scar painful?

*With respect to the herpes zoster, does the Veteran have a current outbreak?  If so, is the outbreak at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs requested for a total duration of less than 6 weeks during the past 12 months?

*Based on the findings for paresthesias right mandibular nerve, is there incomplete paralysis?  Can it be characterized as moderate or severe?

*With respect to the displacement of the mandible, do the current findings demonstrate severe displacement of the mandible with significant loss of jaw movement or masticatory function?  

4. After completing all indicated development, the RO should readjudicate the claims for increase remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



